          Case 1:18-cv-01757-VEC Document 147 Filed 06/04/20 Page 1 of 2

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 6/4/2020
 ---------------------------------------------------------------------- X
 TOM MILLIKEN (derivatively on behalf of                                :
 HOSPITALITY INVESTORS TRUST, INC.),                                    :
                                                                        :
                                              Plaintiff,                :
                                                                        :    18-CV-1757 (VEC)
                            -against-                                   :
                                                                        :        ORDER
                                                                        :
 AMERICAN REALTY CAPITAL HOSPITALITY                                    :
 ADVISORS, LLC, ET AL.                                                  :
                                                                        :
                                              Defendants.               :
 ---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a settlement hearing is scheduled for June 9, 2020, at 10:30 a.m.;

        IT IS HEREBY ORDERED the parties and any objectors must appear for the proceeding

by calling (888) 363-4749 // Access code: 3121171# // Security code: 1757#.

        Counsel should adhere to the following rules and guidelines:

             1. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             2. To facilitate an orderly conference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             3. If there is a beep indicating that a new caller has joined while counsel is speaking,
                counsel should pause to allow the Court to ascertain the identity of the new
                participant and confirm that the court reporter has not been dropped from the call.

        IT IS FURTHER ORDERED that not later than 11:00 a.m. on June 8, 2020, the parties

and any objectors must notify the Court—either by letter on ECF or by email to
        Case 1:18-cv-01757-VEC Document 147 Filed 06/04/20 Page 2 of 2



CaproniNYSDchambers@nysd.uscourts.gov—which persons plan to speak on the

teleconference.

       Finally, all of those accessing the conference are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.


SO ORDERED.
                                                       _________________________________
Date: June 4, 2020                                           VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                              2 of 2
